United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                     July 25, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 06-20573
                              Summary Calendar


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                     versus

                             GUADALUPE MENDOZA,

                                                     Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (4:04-CR-108-2)


Before DAVIS, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In a bench trial held on stipulated evidence, Guadalupe

Mendoza was convicted of conspiracy to possess, and aiding and

abetting the possession, with intent to distribute, five kilograms

or more of cocaine, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§

841(a)(1), (b)(1)(A)(ii).            He challenges the district court’s

denial, following an evidentiary hearing, of his motion to suppress

evidence seized pursuant to a consented-to search. The evidentiary

hearing   was   held    before   a   magistrate   judge,   who   recommended



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
granting the motion.        The district court instead denied it, in a

comprehensive and well-reasoned opinion.

     On   20    February    2004,      law   enforcement    personnel,        having

initiated surveillance of Mendoza’s residence, observed, inter

alia, Mendoza’s accompanying a vehicle from his garage to a parking

lot, where it was picked up by another individual.                After a traffic

stop of     that   vehicle,      the   individual     consented    to   its    being

searched, which revealed 23 bundles of cocaine concealed in a

hidden compartment.

     In order to determine Mendoza’s involvement, Officers executed

an investigatory stop of his vehicle, obtaining his written consent

to search his residence and vehicles surrounding it.                    The search

revealed,      inter   alia:     approximately       $476,000;    and    packaging

material, including electrical tape, resembling that used for the

earlier-seized cocaine.

     For the denial of a suppression motion, a district court’s

findings of fact are reviewed for clear error; its conclusions of

law, de novo.      E.g., United States v. Cardenas, 9 F.3d 1139, 1147

(5th Cir. 1993).          The evidence is reviewed in the light most

favorable to the prevailing party.            E.g., id.

     Mendoza first contends there was no reasonable suspicion

supporting     stopping    his    vehicle.      Of    course,    law-enforcement

officers may conduct a brief investigatory stop of a vehicle and

its occupants upon reasonable suspicion “criminal activity may be


                                         2
afoot”.      Terry v. Ohio, 392 U.S. 1, 30 (1968). “‘Reasonable

suspicion’ is considerably easier for the government to establish

than probable cause.”        United States v. Tellez, 11 F.3d 530, 532

(5th Cir. 1993).         There need only be “some minimal level of

objective justification for the officer[s’] actions, measured in

[the] light of the totality of the circumstances”.            United States

v. Rideau, 969 F.2d 1572, 1574 (5th Cir. 1992) (en banc).

       Mendoza does not contest, inter alia:        the association of his

residence, and a vehicle registered in his name, with previous

drug-trafficking investigations; prior to the vehicle drop-off, his

being observed purchasing, inter alia, electrical tape, and the

vehicle’s being moved into his garage, where it remained for

approximately four hours; and his presence at the drop-off.            Based

on    the   totality    of   the   circumstances,    there   was   objective

justification for stopping Mendoza’s vehicle.           See id.

       Mendoza next maintains his consent was not voluntary.                 A

district court’s voluntariness-of-consent determination is reviewed

for clear error, in the light of:          (1) the voluntariness of the

defendant’s custodial status; (2) the presence of coercive police

procedures; (3) the extent and level of the defendant’s cooperation

with the police; (4) his awareness of his right to refuse consent;

(5)   his   education    and   intelligence;   and    (6)    his   belief   no

incriminating evidence will be found.           E.g., United States v.




                                       3
Kelley, 981 F.2d 1464, 1470 (5th Cir. 1993).               No single factor is

dispositive or controlling.         E.g., id.

      Although, upon effecting the investigatory stop, some Officers

approached      Mendoza’s    vehicle     with    their   firearms    drawn,      the

evidence established, inter alia, Mendoza:                 was not physically

restrained prior to giving his initial consent; was calm and

appeared “relaxed” during the stop; cooperated with the Officers

and answered their questions; and was informed of his right to

refuse consent.      Moreover, Mendoza did not present evidence of:

the   Officers’    having    pointed     their    firearms    at    him,    or   any

occupants of his vehicle; any Officer’s having displayed a firearm

while obtaining his consent; or his lack of understanding of the

written    consent   forms    or   his    right    to    refuse    such    consent.

Accordingly, he fails to show the district court’s voluntariness-

of-consent determination was clearly erroneous.              See United States

v. Gonzales, 121 F.3d 928, 934, 939 (5th Cir. 1997); Kelley, 981
F.2d at 1470 (“Where ... a finding of consent [is based] on the

oral testimony at a suppression hearing, the clearly erroneous

standard   is    particularly      strong    [because]     the    judge    had   the

opportunity to observe the demeanor of the witnesses.” (internal

quotation marks omitted)).

                                                                     AFFIRMED




                                         4